—Appeal by the *655defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered September 19, 1996, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On August 11, 1995, the defendant and an accomplice robbed three electricians at gunpoint. The defendant contends that the trial court’s denial of his request for a missing witness charge with respect to one of the complainants who did not testify at trial constituted reversible error. We disagree. Because the defendant did not raise in the Supreme Court many of the arguments relative to this contention that he now raises, he failed to preserve those arguments for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Porter, 268 AD2d 538; People v Udzinski, 146 AD2d 245). In any event, the defendant’s contention is without merit. The defendant failed to establish that the witness would have testified favorably to the People, and the People demonstrated that the witness was unavailable due to a nervous condition rendering him unable to speak of the events. In any event, his testimony would have been cumulative (see, People v Gonzalez, 68 NY2d 424, 427-428). Ritter, J. P., Florio, Feuerstein and Crane, JJ., concur.